 266305 NLRB No. 27DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The name of the Charging Party has been changed to reflect thenew official name of the International Union.2297 NLRB 543.3The compliance specification misidentifies the relevant section. Itshould refer to Sec. 102.56. This inadvertent error in the specifica-
tion does not defeat summary judgment.H & D Trucking, Inc. and Local 299, InternationalBrotherhood of Teamsters, AFL±CIO.1Case 7±CA±29281September 30, 1991SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn January 16, 1990, the National Labor RelationsBoard issued a Decision and Order2directing the Re-spondent, inter alia, to make Calvin LeBlanc, Daniel
Nibarger, and Ronald Wolfe whole for any losses they
may have suffered as a result of the Respondent's un-
fair labor practices. On July 31, 1990, the United
States Court of Appeals for the Sixth Circuit entered
its judgment enforcing the Board's Order.A controversy having arisen over the amount ofbackpay due under the Board's Order as enforced by
the court, the Regional Director for Region 7, on
March 29, 1991, issued a compliance specification and
notice of hearing alleging the amounts of backpay due
the discriminatees under the Board's Order, and noti-
fying the Respondent that it should file a timely an-
swer complying with the Board's Rules and Regula-
tions. Although properly served with a copy of the
compliance specification, the Respondent has failed to
file an answer.On July 16, 1991, the General Counsel filed withthe Board Motions to Transfer Case to the Board and
for Default Summary Judgment, with exhibits attached.
Subsequently, on July 18, 1991, the Board issued an
order transferring the proceeding to the Board and a
Notice to Show Cause why the General Counsel's Mo-
tion for Default Summary Judgment should not be
granted. The Respondent did not file a response. The
allegations in the motion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record, the Board makes the followingRuling on the Motion for Default SummaryJudgmentSection 102.56 of the Board's Rules and Regulationsprovides that if an answer is not filed within 21 days
from the service of the compliance specification, the
Board may find the allegations of the specification to
be true and enter an appropriate order. The compliance
specification served on the Respondent states that``pursuant to Section 102.54''3of the Board's Rulesand Regulations:[T]he Respondent shall, within twenty-one (21)days from the date [of the specification] file with
the Regional Director, acting in this matter as
agent of the Board, an original and four (4) copies
of an answer to this Specification. Said Section
102.54 [sic] provides that to the extent that such
Answer fails to deny allegations of the Specifica-
tion in the manner requested under the Board's
Rules and Regulations, and failure to do so is not
adequately explained, such allegations shall be
deemed to be admitted to be true and the Re-
spondent shall be precluded from introducing any
evidence controverting them.At the time of the issuance of the compliance speci-fication, the Respondent's last known address was the
location at which it had been served and had received
the underlying complaint. The specification was thus
served upon the Respondent at that address and was
returned by the U.S. Postal Service with a stamp indi-
cating ``Authorized Time for Forwarding has Ex-
pired.'' Thereafter, a May 1, 1991 certified mail letter
advising the Respondent that an answer was due and
that default summary judgment would be sought if an
answer was not submitted by May 10, 1991 was sent
by the Regional attorney to the Respondent at its last
known address. The return receipt of that letter bears
a U.S. Postal Service date stamp of May 8, 1991, and
shows that an unknown party crossed out the Respond-
ent's last known address appearing on the return re-
ceipt card and handwrote another address on the card.
By letter of June 5, 1991, the Regional attorney again
wrote the Respondent advising that an answer was due
and if none were filed by June 19, 1991, then default
summary judgment would be sought. This letter was
sent by certified and regular mail to the last known ad-
dress of the Respondent; to the address handwritten on
the earlier return receipt card; and to an address dis-
covered by making a telephone inquiry to the Re-
spondent's business. The regular mail envelope ad-
dressed to the Respondent's last known address was
returned to the Regional Office with a U.S. Postal
Service stamp indicating ``Authorized Time for For-
warding has Expired.'' The other two regular mail en-
velopes have never been returned to the Regional Of-
fice. The three certified mail letters, including theircontents, were returned to the Regional Office. Upon
one of the three envelopes was an unsigned hand-
written note that stated: ``This paperwork was signed
by mistake. I don't know anything about H & D 267H & D TRUCKING4The failure or refusal by the Respondent to claim certified maildoes not defeat the purposes of the Act. Oceana No 1. Inc., 295NLRB No. 10 fn. 2 (June 15, 1989) (not reported in Board vol-
umes).5The underlying decision also found that the Respondent had vio-lated the Act regarding a fourth discriminatee. While the General
Counsel's present Motion for Default Summary Judgment indicatesthat the compliance specification sets out backpay amounts due allfour discriminatees the specification in fact seeks backpay only for
the three discriminatees listed below.6283 NLRB 1173 (1987).Trucking. Thank you.'' To date, no answer has beenfiled by the Respondent.4In the absence of good cause for the Respondent'sfailure to file an answer, we deem the allegations in
the compliance specification to be admitted as true,
and we grant the General Counsel's Motion for Default
Summary Judgment. Accordingly, we conclude that the
net backpay due the three discriminatees is as stated in
the compliance specification and we will order pay-
ment of that amount by the Respondent to the three
discriminatees.5ORDERThe National Labor Relations Board orders that theRespondent, H & D Trucking, Inc., Dearborn, Michi-
gan, its officers, agents, successors, and assigns, shall
make whole the discriminatees named below, by pay-
ing the amounts following their names, plus interestaccrued to the date as prescribed in New Horizons forthe Retarded,6minus tax withholding required by Fed-eral and state laws:Calvin LeBlanc$35,792
Daniel Nibarger$27,665

Ronald Wolfe$27,232
